IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Nomination Petition of              :
Joe Gale, Candidate for                    :
Lieutenant Governor                        :
                                           :     No. 112 M.D. 2018
Zachary Brillhart, Michael A. Cibik,       :
Ellen Cox, Joel Sears, and                 :
Joshua J. Young,                           :
                          Objectors        :


                                       ORDER

            NOW, this 19th day of April, 2018, it is hereby ordered that the

Memorandum Opinion filed on March 20, 2018 shall be designated OPINION

rather than MEMORANDUM OPINION, and it shall be reported.




                                         P. KEVIN BROBSON, Judge